                                                        [Dkt. No. 7]

                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE


G&G CLOSED CIRCUIT EVENTS,
LLC,                                   Civ. No. 19-00084 (RMB/JS)
     Plaintiff,                                 ORDER
             v.

DON TEQUILA BAR & GRILL L.L.C.
D/B/A DON TEQUILA BAR & GRILL;
SANTO DIAZ HIDALGO; JOHN DOES
1-10 AND ABC CORPS. 1-10,

     Defendants.



     THIS MATTER having come before the Court upon Motion for

Default Judgment [Docket No. 7] by Plaintiff G&G Closed Circuit

Events, LLC (the “Plaintiff”), seeking entry of default judgment

against Defendants Don Tequila Bar & Grill L.L.C. d/b/a Don

Tequila Bar & Grill and Santo Diaz Hidalgo (the “Defendants”),

pursuant to Federal Rule of Civil Procedure 55(b)(2); and the

Court having reviewed the Plaintiff’s submissions; and the Court

having received no opposition to the motion;

     IT IS HEREBY, on this    13th   day of January, 2020,

     ORDERED that Plaintiff’s Motion for Default Judgment

against Defendants is GRANTED IN PART AND DENIED IN PART; and it

is further
     ORDERED that judgment shall be entered in favor of

Plaintiff and against Defendants, jointly and severally, in the

amount of $4,800.00 representing (1) $1,600.00 in statutory

damages pursuant to 47 U.S.C. § 605(e)(3)(C)(i)(II); and (2)

$3,200.00 in enhanced statutory damages pursuant to 47 U.S.C. §

605(e)(3)(C)(ii); and it is further

     ORDERED that if Plaintiff seeks an award of reasonable

attorneys’ fees and costs, the appropriate application(s) shall

be filed on the docket within 30 days of the date of this Order.




                              s/Renée Marie Bumb
                              RENÉE MARIE BUMB
                              UNITED STATES DISTRICT JUDGE
